Title: From Thomas Jefferson to James Barbour, 15 February 1825
From: Jefferson, Thomas
To: Barbour, James


Gentlemen
Monticello
Feb. 15. 25.
My colleagues Visitors of the University now in Richmond have sent me the inclosed pamphlet as containing documents which may be useful to you in urging our claim on Congress. they join me also in pressing you to force  it to a decision. we did not think it advisable to ask any thing from our legislre, and our Instn will be deeply distressed should we fail in obtaining from Congress the portion of this claim vested in the University. Accept the assurance of my high respect and esteemTh:J.